DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2020.

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Annoni, Bennett and Connor do not teach the amended element of Claims 1 and 8 reciting “performing feature alignment and early fusion on features extracted from the sEMG signals and the physiological signals to synchronize said signals.”  Applicant points to the prior Office Actions reference of Annoni – Para 62 to point out that Annoni teaches that a signal parameter is generated and is a combination of the physiological, function, and/or patient parameters but Applicant contents that Annoni analyzes each signal separately and does not early fuse and synchronize their parameters.  Examiner respectfully disagrees with the applicant’s interpretation of Para 62 and Fig 4. Annoni clearly writes in reference to Fig.4, “At 408, the parameters generated and/or received at 402, 404, and 406 are analyzed”, 402, 404, and 406 indicate the acquisition of the Functional, Physiological, and Patient parameters which all are sent to 408 where analysis of the parameters takes place as labeled in Fig 4.  This shows that the signals are not analyzed separately but are indeed analyzed together as 408 indicates in Para 62 and appropriately labeled in Fig 4 as “Analyzing the Parameters”.  Applicant contends that the parameters do not fuse or synchronize, but admits that a 

Applicant argues that Annoni does not teach standardization of each of the sEMG and physiological signals.  Examiner respectfully disagrees with the applicant.  In para 54, Annoni gives examples of how signals are standardized, such as “heart rate and heart rate variability, including time and frequency domain measures, statistic metrics in the time domain including standard deviation of the baseline normal R-R intervals to assess changes from baseline, the square root of mean squared differences of successive R-R intervals over differ time windows”.  Annoni gives a few examples of the standardization of signals in Para 54 and provides Table 1 to show the variety of signals that can be measured which include sEMG and Physiological signals that would also go thru standardization when being used.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Annoni (US Publication No. 2018/0085055) in view of Bennett (US Patent No.6233472) and Connor (US Publication No. 2015/0313496).  

Regarding Claim 1, Annoni teaches a method for integrating surface electromyogram (sEMG) signals and physiological signals for automatically detecting pain intensity levels experienced by a human wherein the method comprises: (Para 044, “Pain alters various physiological and functional signals…. In various embodiments, such physiological and functional parameters when used individually or in various combinations can provide for an objective and quantitative measure of the patients pain.”);   
(a) providing a wearable facial expression capturing system for measuring said pain intensity levels, the system comprising (Para 058, Table 1, “For example, sensors 332 may include at least one sensor of physiological sensor(s) 212 and one sensor of functional signal sensor(s) 218, and portable device 334 can include the remaining components of pain monitoring circuit 210.  The composite pain score as well as other data acquired by portable device 334 can be transmitted to network 338 via communication link 336 to be stored, further analyzed, and/or inform the patient's healthcare provider.  When the composite pain score and/or the other data indicate that the patient needs medical attention, a (d) filtering the detected sEMG signals via the processing module (Para 053, “In various embodiments, one or more physiological signal sensors 212 can each sense one or more physiological signals, and can each be a non-invasive, percutaneous, or implantable sensor.  Physiological signal sensing circuit 214 can process the one or more physiological signals.  Physiological parameter generator 216 can generate the one or more physiological parameters using the processed one or more physiological signals.”); (e) transmitting the filtered sEMG signals to a data fusion system via the wireless transmitter (Para 057, “ FIG. 3 illustrates an embodiment of a pain management system 330 and portions of an environment in which system 330 operates.  System 330 can include sensors 332, a portable device 334, a network 338 communicatively coupled to portable device 334 via a communication link 336, and a medical facility 340 communicatively coupled to network 338.  A pain monitoring circuit such as pain monitoring circuit 210 can be distributed in sensors 332 and portable device 334.  In various embodiments, portable device 334 can be implemented as a dedicated device or in a generic device such as a smartphone, a laptop computer, or a tablet computer.”); (f) transmitting physiological signals from one or more wearable sensors to the data fusion system  (Para 0009 ,“pain monitoring circuit further include: one or more physiological signal sensors configured to sense one or more physiological signals from the patient, a physiological signal sensing circuit configured to process the one or more physiological signals, a physiological parameter generator configured to generate the physiological parameter using the processed one or more physiological signals, one or more functional signal sensors to sense one or more functional signals from the patient, a functional signal sensing circuit configured to process the one or more functional signals, and a functional parameter generator configured to generate the functional parameter using the processed one or more functional signals.”), (g) processing, by the data fusion system, the sEMG signals and the physiological signals to determine the pain intensity levels, comprising: i. extracting features from each of the sEMG signals and the physiological24Reference No.: 2018-520-2, UCI 18.07 NPInventor's last name: Rahmani et al. Document Date: May 8, 2019signals (Table 1, Para 054, “Examples of one or more autonomic measures include (1) heart rate variability, including …  In various embodiments, physiological parameter generator 216 can generate any one or any combination of these examples as the one or more physiological parameters.“, each physiological/functional signal sensor goes thru processing in order for the signals to be used within the analyzer”), (Para 0063 “In another embodiment, one or more of the one or more physiological parameters, the one or more functional parameters, and the one or more patient parameters are preprocessed to extract relevant pain information features”); ii. performing feature alignment on features extracted from the sEMG signals and the physiological signals (Table 1, Para 054, Para 062, “At 408, the parameters generated and/or received at 402, 404, and 406 are analyzed.  In various embodiments, the analysis can result in a signal metric using one or more physiological parameters, one or more functional parameters, and/or the one or more patient parameters.”); iii. performing interindividual standardization on each of the sEMG signals and the physiological signals (Table 1, Para 054); iv. Building a multi-modal machine learning-based predictive model and performing pattern recognition by comparing the sEMG signals and the physiological signals to a database (Paragraph 044, “Pain alters various physiological and functional signals that can be sensed from the patient invasively or non-invasively.  Such signals can be used to quantify the patient's pain levels.  Physiological signals such as heart rate, blood pressure, respiration rate, and skin conductance, as well as signals derived from these such as heart rate variability, may show abnormal v. correlating patterns recognized with pain intensity levels and classifying the pain intensity levels; and (h) displaying the pain intensity levels to a medical care provider, thus allowing for continuous and automatic pain monitoring (Para 066 – 067, “At 414, whether medical intervention is required is determined, such as by comparing the composite pain score to one or more thresholds.  If intervention is not required as determined at 414, the one or more physiological parameters and one or more functional parameters are generated again (i.e., their values are updated) for continued monitoring of the patient. [0067] At 416, the result of the computation, including at least the composite pain score, is displayed to the patient or a caregiver.  At 418, if intervention is required as determined at 414, relevant medical personnel is notified for appropriate action that can be dependent on the composite pain score.”). 
Annoni fails to teach, (i) a flexible mask contoured to at least partially cover one side of the human's face, the mask having an eye recess or opening disposed between an elongated forehead portion of the mask, which is above the eye recess, and a cheek portion of the mask, which is beneath the eye recess; (ii) at least two sensors disposed in the mask, wherein a first sensor is disposed in the forehead portion of the mask , and a second sensor is disposed in the cheek portion of the mask;   (iii) a sensor node  disposed on a lateral flap extending from the cheek portion of the mask, wherein the sensor node  comprises a processing module and a transmitter; (iv) connecting leads  electrically coupling each of the at least two sensors to the sensor node (b) applying the flexible mask to partially cover one side of the human's face such that the first sensor aligns with a corrugator facial muscle and (c) detecting sEMG signals from the corrugator facial muscle and the zygomatic facial muscle via the first and second sensors, respectively. 
	Bennett teaches, (i) a flexible mask contoured to at least partially cover one side of the human's face, the mask having an eye recess or opening disposed between an elongated forehead portion of the mask, which is above the eye recess, and a cheek portion of the mask, which is beneath the eye recess (Fig 12); (ii) at least two sensors disposed in the mask, wherein a first sensor is disposed in the forehead portion of the mask, and a second sensor is disposed in the cheek portion of the mask (Fig 12, #104, #106); (iii) a sensor node disposed on a lateral flap extending from the cheek portion of the mask(Fig 12, #106); (b) applying the flexible mask to partially cover one side of the human's face such that the first sensor aligns with a corrugator facial muscle and the second sensor aligns with a zygomatic facial muscle (Col 11 Line 66, “Now referring to FIG. 9, two-muscle electrode assemblies 10 have been applied to different areas of a human face.  The uppermost assembly 10 is applied to the corrugator 44 facial muscle group and the frontalis 46 facial muscle group.  For the lower electrode assembly, the orbicularis oculi 48 facial muscle group is contacted by the upper half of the electrode.  The lower inner electrode contact points are over the zygomatic facial muscle group 50.”); (c) detecting sEMG signals from the corrugator facial muscle and the zygomatic facial muscle via the first and second sensors, respectively; (Col 11 Line 66).  
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Pain Measuring System as taught by Annoni, with (i) a flexible mask contoured to at least partially cover one side of the human's face, the mask having an eye recess or opening disposed between an elongated forehead portion of the mask, which is above the eye recess, and a cheek portion of the mask, which is beneath the eye recess; (ii) at least two sensors disposed in the mask, wherein a first sensor is disposed in the forehead portion of the mask , and a second sensor is disposed in the cheek portion of the mask;   (iii) a sensor node  disposed on a lateral (b) applying the flexible mask to partially cover one side of the human's face such that the first sensor aligns with a corrugator facial muscle and the second sensor aligns with a zygomatic facial muscle; (c) detecting sEMG signals from the corrugator facial muscle and the zygomatic facial muscle via the first and second sensors, respectively as taught by Bennet, since such a modification would provide the predictable result of improving the ease at which specific facial expression signals can be recorded and used to measure pain intensity.  
Connor teaches, (iv) connecting leads electrically coupling each of the at least two sensors to the sensor node (Fig. 7 #704); wherein the sensor node comprises a processing module and a transmitter, (Fig. 7 #704, Para 0331 “In an example, control unit 704 can comprise a mobile power source and/or power transducer (wherein a power transducer harvests power from human physiological activity and/or environmental energy sources), a data processor; and a data transmitter.”);
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Pain Measuring System as taught by Annoni, with (iv) connecting leads electrically coupling each of the at least two sensors to the sensor node, and the sensor node comprises a processing module and a transmitter as taught by Connor, since such a modification would provide the predictable result of improving the processing and communication of each recorded signal.   

Regarding Claim 3, Annoni in view of Bennett and Connor teaches the method of claim 1, wherein performing feature alignment includes synchronizing the sEMG signals and the physiological signals by using cross- correlation functions. (Fig 4 – 408, Table 1, Para 054, Para 062); 

Regarding Claim 4, Annoni in view of Bennett and Connor teaches the method of claim 1, wherein an artificial neural network classifier correlates patterns recognized with pain intensity levels 

Regarding Claim 8, Annoni teaches a method for integrating surface electromyogram (sEMG) signals and physiological signals for automatically detecting pain intensity levels experienced by a human wherein the method comprises (Para 058, Table 1, “For example, sensors 332 may include at least one sensor of physiological sensor(s) 212 and one sensor of functional signal sensor(s) 218, and portable device 334 can include the remaining components of pain monitoring circuit 210.  The composite pain score as well as other data acquired by portable device 334 can be transmitted to network 338 via communication link 336 to be stored, further analyzed, and/or inform the patient's healthcare provider.  When the composite pain score and/or the other data indicate that the patient needs medical attention, a notification will be transmitted to medical facility 340 from network 338.  In various embodiments, sensor(s) 332 can include external, percutaneous, and/or implantable sensors that communicate with portable device 334 via wired and/or wireless links, and communication link 336 (ii) configured to analyse the sEMG signals detected by the electrodes (Para 053, “In various embodiments, one or more physiological signal sensors 212 can each sense one or more physiological signals, and can each be a non-invasive, percutaneous, or implantable sensor.  Physiological signal sensing circuit 214 can process the one or more physiological signals.  Physiological parameter generator 216 can generate the one or more physiological parameters using the processed one or more physiological signals.”); (iii) configured to filter the sEMG signals (Para 53); (iv) configured to wirelessly transmit the filtered sEMG signals to a data fusion system (Para 57, “FIG. 3 illustrates an embodiment of a pain management system 330 and portions of an environment in which system 330 operates.  System 330 can include sensors 332, a portable device 334, a network 338 communicatively coupled to portable device 334 via a communication link 336, and a medical facility 340 communicatively coupled to network 338.  A pain monitoring circuit such as pain monitoring circuit 210 can be distributed in sensors 332 and portable device 334.  In various embodiments, portable device 334 can be implemented as a dedicated device or in a generic device such as a smartphone, a laptop computer, or a tablet computer.”);  (b) transmitting physiological signals transmitted from one or more wearable sensors to the data fusion system  (Para 0009 ,“pain monitoring circuit further include: one or more physiological signal sensors configured to sense one or more physiological signals from the patient, a physiological signal sensing circuit configured to process the one or more physiological signals, a physiological parameter generator configured to generate the physiological parameter using the processed one or more physiological signals, one or more functional signal sensors to sense one or more functional signals from the patient, a functional signal sensing circuit configured to process the one or more functional signals, and a functional parameter generator configured to generate the functional parameter using the processed one or more functional signals.”), the physiological signals comprising one or more of a breath rate, a heart rate, a galvanic skin response (GSR), or a photoplethysmogram (PPG) signal (Table 1, Para 044, “Physiological signals such as heart rate, blood pressure, respiration rate, (c) processing, by the data fusion system, the sEMG signals and the physiological signals to determine the pain intensity levels, comprising: i. extracting features from each of the sEMG signals and the physiological24Reference No.: 2018-520-2, UCI 18.07 NPInventor's last name: Rahmani et al. Document Date: May 8, 2019signals (Table 1, Para 054, “Examples of one or more autonomic measures include (1) heart rate variability, including …  In various embodiments, physiological parameter generator 216 can generate any one or any combination of these examples as the one or more physiological parameters.“, each physiological/functional signal sensor goes thru processing in order for the signals to be used within the analyzer”), (Para 0063 “In another embodiment, one or more of the one or more physiological parameters, the one or more functional parameters, and the one or more patient parameters are preprocessed to extract relevant pain information features”); ii. performing feature alignment on features extracted from the sEMG signals and the physiological signals (Table 1, Para 054, Para 062, “At 408, the parameters generated and/or received at 402, 404, and 406 are analyzed.  In various embodiments, the analysis can result in a signal metric using one or more physiological parameters, one or more functional parameters, and/or the one or more patient parameters.”); iii. performing interindividual standardization on each of the sEMG signals and the physiological signals (Table 1, Para 054); iv. Building a multi-modal machine learning-based predictive model and performing pattern recognition by comparing the sEMG signals and the physiological signals to a database (Paragraph 044, “Pain alters various physiological and functional signals that can be sensed from the patient invasively or non-invasively.  Such signals can be used to quantify the patient's pain levels.  Physiological signals such as heart rate, blood pressure, respiration rate, and skin conductance, as well as signals derived from these such as heart rate variability, may show abnormal patterns when the patient experiences pain, due to the patient's sympathetic activity elevated by pain.”) (Para 061 “Optionally at 404, patient input is received.  Optionally at 406, patient history is received.  The received v. correlating patterns recognized with pain intensity levels and classifying the pain intensity levels; and (d) displaying the pain intensity levels to a medical care provider, thus allowing for continuous and automatic pain monitoring (Para 066 – 067, “At 414, whether medical intervention is required is determined, such as by comparing the composite pain score to one or more thresholds.  If intervention is not required as determined at 414, the one or more physiological parameters and one or more functional parameters are generated again (i.e., their values are updated) for continued monitoring of the patient. [0067] At 416, the result of the computation, including at least the composite pain score, is displayed to the patient or a caregiver.  At 418, if intervention is required as determined at 414, relevant medical personnel is notified for appropriate action that can be dependent on the composite pain score.”). 
Annoni fails to teach, (a) receiving the sEMG signals from wearable facial expression capturing system placed on the human’s face, wherein said system comprises (i) a mask embedded with a plurality of sensors at location that line up with specific facial muscles, wherein the sensors are configured to detect sEMG signals from the facial muscles; a sensor node, processing module, wireless transmitter. 
Bennett teaches, (a) receiving the sEMG signals from wearable facial expression capturing system placed on the human’s face (Fig 12, Col 16, Line 6, “wherein the facial muscle sensors are surface electromyograms adapted to be physically attached the person's face in positions allowing the monitoring of the different facial muscles:”), wherein said system comprises (i) a mask embedded with a plurality of sensors at location that line up with specific facial muscles, wherein the sensors are configured to detect sEMG signals from the facial muscles (Col 11 Line 66, “Now referring to FIG. 9, two-muscle electrode assemblies 10 have been applied to different areas of a human face.  The uppermost assembly 10 is applied to the corrugator 44 facial muscle group and the frontalis 46 facial muscle group.  For the lower electrode assembly, the orbicularis oculi 48 facial muscle group is contacted by the upper 
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Pain Measuring System as taught by Annoni, with (a) receiving the sEMG signals from wearable facial expression capturing system placed on the human’s face, wherein said system comprises (i) a mask embedded with a plurality of sensors at location that line up with specific facial muscles, wherein the sensors are configured to detect sEMG signals from the facial muscles; as taught by Bennet, since such a modification would provide the predictable result of improving the ease at which specific facial expression signals can be recorded and used to measure pain intensity.  
Connor teaches, sensor node, a processing module and a transmitter, (Fig. 7 #704, Para 0331 “In an example, control unit 704 can comprise a mobile power source and/or power transducer (wherein a power transducer harvests power from human physiological activity and/or environmental energy sources), a data processor; and a data transmitter.”);
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Pain Measuring System as taught by Annoni, with a sensor node, a processing module and a transmitter as taught by Connor, since such a modification would provide the predictable result of improving the processing and communication of each recorded signal.   

Regarding Claim 10, Annoni in view of Bennett and Connor teaches, the method of claim 8, wherein performing feature alignment includes synchronizing the sEMG signals and the physiological signals by using cross-correlation functions (Table 1, Para 054, Para 062).   
 
Regarding Claim 11, Annoni in view of Bennett and Connor teaches, the method of claim 8, wherein correlating patterns recognized with pain intensity levels and classifying the pain intensity levels is done by an artificial neural network classifier (Para 065 – 066).  

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Annoni (US Publication No. 2018/0085055) in view of Bennett (US Patent No.6233472) and Connor (US Publication No. 2015/0313496) as applied to the claims above, and further in view of Finneran (US Patent No. 8032210).   

Regarding Claim 2, Annoni in view of Bennett and Connor teaches, the method of claim 1, wherein extracting features from each of the sEMG signals and the physiological signals comprises a root-mean-square (RMS) feature extraction and a wavelength (WL) feature extraction (Para 0054 “Examples of the one or more autonomic measures can include (1) heart rate and heart rate variability, including time and frequency domain measures, statistic metrics in the time domain including standard deviation of the baseline normal R-R intervals to assess changes from baseline, the square root of mean squared differences of successive R-R intervals over different time windows, q-factors for spectral peaks at very low frequency (VLF), low frequency (LF), and high frequencies (HF), ratio of power in the different frequency bands (LF/HF), changes in frequency of maximum peaks over time, and complexity metrics derived from these signals;(2) blood pressure measures including systolic and diastolic blood pressure, pulse transit time, wave amplitude, and volume (the blood pressure measures can be obtained using heart sounds such as by leveraging the second heart sound (S2) as a strong surrogate for pressure readings through either invasive or noninvasive means, or can also be acquired using blood pressure cuffs or photoplethysmograms (PPGs)); and (3) galvanic skin response, including time and frequency domain measures.  Additional examples of the one or more autonomic measures can be found in Table 1 (e.g., under "Autonomic Measures").  Examples of the neuron/brain measures can include (1) 
A modified Annoni fails to teach, extracting features of the sEMG signal comprise a root-mean square (RMS) feature extraction.  
Finneran teaches, extracting features of the sEMG signal comprise a root-mean square (RMS) feature extraction (Col 35, Claim 12 Part A, “A method comprising: a) through operation of at least one processor, determining electromyographic (EMG) data for a patient responsive to EMG signals detected from a detection area on a back of the patient, using an EMG sensor device in operative connection with the at least one processor, including determining data representative of at least one maximum root mean square (RMS) voltage associated with the EMG signals”).  
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Pain Measuring System as taught by Annoni, with extracting features of the sEMG signal comprise a root-mean square (RMS) feature extraction as taught by Finneran, since such a modification would provide the predictable result of further processing the sEMG signal to use in determining pain intensity.  

Regarding Claim 9, Annoni in view of Bennett and Connor teaches, the method of claim 8, wherein extracting features from each of the sEMG signals and the physiological signals comprises a root-mean-square (RMS) feature extraction and a wavelength (WL) feature extraction (Para 0054 “Examples of the one or more autonomic measures can include (1) heart rate and heart rate variability, including time and frequency domain measures, statistic metrics in the time domain including standard deviation of the baseline normal R-R intervals to assess changes from baseline, the square root of mean squared differences of successive R-R intervals over different time windows, q-factors for spectral peaks at very low frequency (VLF), low frequency (LF), and high frequencies (HF), ratio of power in the 
A modified Annoni fails to teach, extracting features of the sEMG signal comprise a root-mean square (RMS) feature extraction.  
Finneran teaches, extracting features of the sEMG signal comprise a root-mean square (RMS) feature extraction (Col 35, Claim 12 Part A, “A method comprising: a) through operation of at least one processor, determining electromyographic (EMG) data for a patient responsive to EMG signals detected from a detection area on a back of the patient, using an EMG sensor device in operative connection with the at least one processor, including determining data representative of at least one maximum root mean square (RMS) voltage associated with the EMG signals”).  
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Pain Measuring System as taught by Annoni, with extracting features of the sEMG signal comprise a root-mean square (RMS) feature extraction as taught by Finneran, since such a modification would provide the predictable result of further processing the sEMG signal to use in determining pain intensity.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Annoni (US Publication No. 2018/0085055) in view of Bennett (US Patent No.6233472) and Connor (US Publication No. 2015/0313496) as applied to the claims above, and further in view of Dillon (US Patent No. 5656279). 
  
   Regarding Claim 5, Annoni in view of Bennet, and Connor teaches the method of claim 1, but does not disclose wherein the flexible mask (102) is composed of polydimethyl silicone elastomer (PDMS).  
Dillon teaches, wherein the flexible mask (102) is composed of polydimethyl silicone elastomer (PDMS) (Fig 2, Abstract, Col 5 Line 29, Elastomeric sheeting materials are described which are formed from the process of (1) creating a membrane comprising a semi-interpenetrating polymer network ("IPN") of polytetrafluoroethylene ("PTFE") and polydimethylsiloxane ("PDMS") by causing a matrix of PDMS to be formed in situ with a matrix of PTFE; (2) causing a surface of substantially pure PDMS to be formed on at least one side thereof; (3) allowing said PDMS compositions to vulcanize; and (4) converting said structure into useful shapes suitable for application to anatomical areas of the body.”, “Other embodiments include face-mask designs as shown in top plan view in FIG. 2 which shows a face mask 21 with cut openings 22 which accommodate the features of the face.”)
 	It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Pain Measuring System as taught by Annoni, with wherein the flexible mask is composed of polydimethyl silicone elastomer (PDMS), as taught by Dillon, since such a modification would provide the predictable result of creating a mask that is comfortable to wear and beneficial to healing scars while wearing the mask and undergoing pain assessment.   


Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Annoni (US Publication No. 2018/0085055) in view of Bennett (US Patent No.6233472) and Connor (US Publication No. 2015/0313496) as applied to the claims above, and further in view of Hyde (US Patent No. 10279201). 

Regarding Claim 6, Annoni in view of Bennet, and Connor teaches the method of claim 1, but fails to teach, wherein the sensors (104) comprise Ag/AgCI electrodes.  
Hyde teaches, wherein the sensors (104) comprise Ag/AgCI electrodes (Col 60 Line 9, “For example, the electrochemical can include a pair of reverse iontophoresis electrodes (e.g., Ag/AgCl), a reference electrode (Ag/AgCl), and a working electrode (e.g., Prussian Blue) that can be modified for selective amperometric biosensing (e.g., treated with glucose oxidase)”).
It would have been obvious before the effective filling date of the claimed invention to one having ordinary skill in the art to modify the Pain Measuring System as taught by Annoni, with wherein the sensors (104) comprise Ag/AgCI electrodes, as taught by Hyde, since such a modification would provide the predictable result of providing a sensing electrode with optimal structure for signal detection. 

Regarding Claim 7, Annoni in view of Bennett and Connor and Hyde teaches the method of claim 6, but fails to disclose wherein the electrodes are formed on an inner surface of the mask such that the electrodes are directly contacting skin when the mask is applied to the human's face. 
Bennett teaches, wherein the electrodes are formed on an inner surface of the mask such that the electrodes are directly contacting skin when the mask is applied to the human's face (Fig 12, Col 16, Line 6, “wherein the facial muscle sensors are surface electromyograms adapted to be physically attached the person's face in positions allowing the monitoring of the different facial muscles:”).  
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792